DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 4/27/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Document KR101468887B1 to Ho et al. in view of United States Patent 4,746,241 to Burbank.

Regarding claim 1, Ho teaches an apparatus for positioning and retaining a Rogowski coil around a conductor, the apparatus comprising:
a first member including a first retention structure configured to receive a first section of the Rogowski coil (40);
a second member including a second retention structure configured to receive a second section of the Rogowski coil (30);
a coupling mechanism configured to movably deploy at least one of the first member and the second member relative to each other and around the conductor (122).
But Ho does not teach explicitly a non-conductive securing structure configured to engage the conductor and retain the first member and the second member in fixed positions relative to the conductor and to each other.
However, Burbank teaches a non-conductive securing structure configured to engage the conductor and retain the first member and the second member in fixed positions relative to the conductor and to each other (186 & 170).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the insulating holders of Burbank with the apparatus of Ho in order to more precisely hold the conductor in the optimal measurement position central to the Rogowski coil.

Regarding claim 2, Ho in view of Burbank teaches the apparatus of claim 1, and Ho further teaches wherein the coupling mechanism is a hinge, wherein a first part of the hinge is integrated with or attached to the first member, wherein a second part of the hinge is integrated with or attached to the second member, and wherein the second part of the hinge is configured to receive the first part of the hinge (figure 2).

Regarding claim 3, Ho in view of Burbank teaches the apparatus of claim 1, and Ho further teaches wherein each of the first retention structure and the second retention structure is an L-shaped or U-shaped bracket (compare figures 5A & 5B: the latching bracket is U-shaped).

Regarding claim 4, Ho in view of Burbank teaches the apparatus of claim 1, and Ho further teaches wherein the first retention structure and the second retention structure face each other after the coupling mechanism deploys the first member relative to the second member and around the conductor (figure 5A).

Regarding claim 5, Ho in view of Burbank teaches the apparatus of claim 1, and Ho further teaches wherein the first member and the second member are non-conductive ("the insulated flexible body is made of silicone resin").

Regarding claim 6, Ho in view of Burbank teaches the apparatus of claim 1, and Ho further teaches wherein the securing structure includes a first arched element and a second arched element, the first arched element engaging the conductor and retaining the first member in a fixed position relative to the conductor, the second arched element engaging the conductor and retaining the second member in a fixed position relative to the conductor (figure 5B: 40 moves while 30 is fixed).

Regarding claim 7, Ho in view of Burbank teaches the apparatus of claim 6, and Burbank further teaches wherein the first arched element includes a tab that is insertable into and out of a first pocket defined by the first member and wherein the second arched element includes a tab that is insertable into and out of a second pocket defined by the second member (figure 6 element 194 tab insertable into element 196).

Regarding claim 8, Ho in view of Burbank teaches the apparatus of claim 1, and Ho further teaches comprising:
a binding mechanism configured to bind the first member and the second member together (162).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Document KR101468887B1 to Ho et al. in view of United States Patent 4,746,241 to Burbank, and further in view of United States Patent No. 7,230,413 to Zhang et al.

Regarding claim 9, Ho in view of Burbank teaches the apparatus of claim 8, but does not teach explicitly wherein the binding mechanism includes a zip tie.
However, the use of zip ties when dealing with conductors and even the measurement of current in conductors is ubiquitous in the art.  Specifically, Zhang teaches the use of a fastener with "saw tooth members" to bind the current sensor around the conductor.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the zip tie structure of Zhang with the apparatus of Ho in view of Burbank because using a zip tie would have been an obvious matter of design choice using a solution already available to one of ordinary skill in the art and the applicant has provided no specific advantage or unexpected result that would flow from using a zip tie as the fastener.

Regarding claim 10, Ho in view of Burbank teaches the apparatus of claim 1, but does not teach explicitly wherein the coupling mechanism includes a zip tie.
However, the use of zip ties when dealing with conductors and even the measurement of current in conductors is ubiquitous in the art.  Specifically, Zhang teaches the use of a fastener with "saw tooth members" to bind the current sensor around the conductor.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the zip tie structure of Zhang with the apparatus of Ho in view of Burbank because using a zip tie would have been an obvious matter of design choice using a solution already available to one of ordinary skill in the art and the applicant has provided no specific advantage or unexpected result that would flow from using a zip tie as the fastener.

Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-18 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search, in addition to those cited above in the rejections, are:
	WIPO Publication WO 2022018326 A1 to Penttonen et al., which discloses an apparatus and tool for a measurement coil;
	United States Patent App. Pub. No. 2017/0176501 to Schneider et al., which discloses a centering holding device for a Rogowski coil;
	United States Patent App. Pub. No. 2016/0055963 to Lockstedt et al., which discloses a holding device for a Rogowski coil;
	United States Patent App. Pub. No. 2012/0256617 to Moreux et al., which discloses a device and assembly for measuring an electric current; and
	United States Patent App. Pub. No. 2008/0035801 to Adams et al., which discloses a cable mount.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 12, "An apparatus for positioning and retaining a Rogowski coil around a conductor, the apparatus comprising . . . a first non-conductive arched element including a tab that is insertable into and out of the first pocket, the first arched element configured to engage the conductor and retain the first member in a fixed position relative to the conductor when at least one of the first member and the second member is movably deployed around the conductor; and a second non-conductive arched element including a tab that is insertable into and out of the second pocket, the second arched element configured to engage the conductor opposite the first arched element and retain the second member in a fixed position relative to the conductor and the first member when at least one of the first member and the second member is movably deployed around the conductor," and
	in claim 16, "An apparatus for positioning and retaining a Rogowski coil around a conductor, the apparatus comprising . . . a first non-conductive fin configured to receive a first section of the Rogowski coil, the first fin including a first fin body and a first bracket, the first fin body defining a first coil aperture and a first coupling mechanism aperture, the first coil aperture being positioned proximate an end of the first fin body furthest from the first bracket, the first coupling mechanism aperture being positioned proximate an end of the first fin body nearest the first bracket, the first coil aperture being further defined by one or more internal walls of the first fin body;
a second non-conductive fin configured to receive a second section of the Rogowski coil, the second fin including a second fin body and a second bracket, the second fin body defining a second coil aperture and a second coupling mechanism aperture, the second coil aperture being positioned proximate an end of the second fin body furthest from the second bracket, the second coupling mechanism aperture being positioned proximate an end of the second fin body nearest the second bracket, the second coil aperture being further defined by one or more internal walls of the second fin body; and
a zip tie positioned through at least the first coupling mechanism aperture and the second coupling mechanism aperture;
wherein the first bracket and the second bracket form at least part of a securing structure configured to engage the conductor and retain the first member and the second member in fixed positions relative to the conductor and to each other,"
	in combination with all other limitations.

Claims 13-15 and 17-18 are allowed as being dependent on claims 12 and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2858

/TUNG X NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                                                       
12/3/22